El per cm iam

Wirriams & Haywood, Judges
The action used mi such occasions for eight or ten years past, is the action of trespass and false imprisonment; to which the Defendant pleaded that the Plaintiff is a slave, and cannot maintain an action ; ami to this, the Plaintiff replies, he is not a slave $ and an issue is made up upon this point and tried by a jury. The issue was (hen made up in the present case accordingly, and the evidence not being competent to prove the Plaintiff’s freedom, the *488court recommended the withdrawing a juror*-which wao agreed to ; and then the Plaintiff's counsel moved, that Defendant might give bond and sureties to permit the Plaintiff to appear at next term, and to treat him with humanity in the mean time.
Etper curiam — This has often been ordered before on similar occasions, and is the usual practice where the trial is delayed till a succeeding term — and it was so ordered accordingly in the present case.
Judge Haywood — I think the bond usually given goeth. further — to allow the Plaintiff time to collect evidence and procure denositions, if necessary. Judge lv 11,1,1 ams-—1 do not recollect the Defendant was ever bound to that: it would produce a loss of the Plaintiff’s service, which in the. etent of a verdict against him, the owner could not be compensated for. So the bond was ordered to be taken as above.
Note. — Vide Gober v. Gober. 2 Hay. 127. Parker - Ib. 345. Negroes are presumed to be slaves till the contrary appears ,- not so of persons of mined blood. Gober v. Gober, 2 Hay. 170. Scott v. Williams, 1 Dev. Rep. 376. This last case also decides Hint, under par-ticuhr citcimisUnces, substantial damages may be given in actions of this nature.